MEMORANDUM **
Sergio Martinez-Flores appeals from the 46-month sentence imposed following his guilty-plea conviction for being a deported alien found unlawfully in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Martinez-Flores contends that the sentence is unreasonable because the district court failed to properly weigh some of the factors set forth in 18 U.S.C. § 3553(a) and improperly imposed a sentence within the applicable Sentencing Guidelines range. These contentions fail. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 600-02, 169 L.Ed.2d 445 (2007); see also United States v. Booker, 543 U.S. 220, 260-63, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.